UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 25, 2016 Instructure, Inc. (Exact name of registrant as specified in its charter) Delaware 001-37629 26-3505687 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 6330 South 3000 East, Suite 700 Salt Lake City, UT (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (800) 203-6755 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instructions A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders. Instructure, Inc. (“Instructure”) held its 2016 Annual Meeting of Stockholders on May 25, 2016 (the “Annual Meeting”).Of the 27,410,109 shares of Instructure’s common stock outstanding as of the record date of March 29, 2016, 22,525,503 shares were represented at the Annual Meeting, either in person or by proxy, constituting 82% of the outstanding shares of common stock.The matters voted on at the Annual Meeting and the votes cast with respect to each such matter are set forth below: 1. Election of Directors.Each of the following nominees was elected to serve as a director until Instructure’s 2017 Annual Meeting of Stockholders and until his or her successor is elected, or, if sooner, until such director’s death, resignation or removal based on the following results of voting: Nominee Votes For VotesWithheld BrokerNon-Votes Joshua L. Coates Steven A. Collins William M. Conroy Byron B. Deeter Ellen Levy Adam D. Marcus Lloyd G. Waterhouse 2. Ratification of Appointment of Independent Registered Public Accounting Firm.The selection by the Audit Committee of the Board of Directors of Instructure of Ernst & Young LLP as Instructure’s independent registered public accounting firm for the fiscal year ending December31,2016 was ratified based on the following results of voting: Votes For VotesAgainst Abstentions BrokerNon-Votes SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Instructure, Inc. Dated: May 25, 2016 By: /s/ Matthew A. Kaminer Matthew A. Kaminer Senior Vice President, General Counsel and Secretary
